ViNje, J.
Plaintiff challenges every material fact found by the trial court as not sustained by the evidence, and especially the finding that the plaintiff was affected with gonorrhea at the time of her marriage and knowingly infected the-defendant therewith. The evidence presents a sharp conflict' as to which spouse was first affected, but the finding made is supported by the defendant’s testimony and some fairly persuasive, though not conclusive, corroborating testimony of a physician to the effect that upon examination of plaintiff before marriage he found a condition that usually indicates^ gonorrhea but not necessarily so, and also a condition that' usually but not necessarily evidences loss of virginity. The' question of the veracity of the parties was peculiarly one for the trial judge and he believed the defendant. From a careful perusal of the evidence we cannot say that he erred in so' doing. The same result is reached as to the other facts found. We cannot say that they are not supported by the evidence.
The question arises whether or not the defendant was entitled to an annulment of the marriage upon the facts found. Our statutes, sec. 2351, sub. 4, provide that a marriage maybe annulled for “fraud, force, or coercion, at the suit of the innocent and injured party, unless the marriage has been confirmed by the acts of the injured party.” The first inquiry arising under the provisions of the statute and the facts *304is whether the infection of the defendant as found constitutes fraud within the meaning of the statute. In Varney v. Varney, 52 Wis. 120, 8 N. W. 739, it was held that the concealment by a woman of her previous want of chastity was not such a fraud as would entitle the husband to an annulment of the marriage. That decision is founded upon sound public policy and should not be questioned. But quite a different situation is presented when there is not only a want of chastity but the presence of a loathsome venereal disease that seriously and bodily affects the innocent spouse. In such cases annulment has been granted where there has been no confirmation of the marriage relation after the discovery of the fraud. Smith v. Smith, 171 Mass. 404, 50 N. E. 933; Svenson v. Svenson, 178 N. Y. 54, 70 N. E. 120; Ryder v. Ryder, 66 Vt. 158, 28 Atl. 1029; Crane v. Crane, 62 N. J. Eq. 21, 49 Atl. 734; Anonymous, 21 Misc. 765, 49 N. Y. Supp. 331. But where there has been a confirmation of the marriage, annulment will be denied. Vondal v. Vondal, 175 Mass. 383, 56 N. E. 586. Considerations of morality and health alike dictate that neither spouse should be compelled to submit to the indignity and menace presented by such an infection. The fact that through the fraud and concealment of the guilty party the other has, without his knowledge and consent, already been infected aggravates rather than palliates the fraud, and cannot of itself be considered a confirmation of the marriage. The facts found in this case justified the conclusion of the trial court that plaintiff was guilty of such fraud as, in the absence of confirmation of the marriage, entitled the defendant to an annulment thereof.
A second question arising upon the facts found is whether the defendant by his conduct confirmed the marriage. The trial court found he did not, and after a careful consideration of all the evidence we cannot say the finding is erroneous. It is undisputed that after the first three or four days subsequent to the marriage and as soon as defendant discovered *305Ms infection no sexual intercourse took place between them. He frequently after that told her they must separate and that he would not resume the full marital relation. His permitting her to remain in the same household for the length of time she did under the circumstances disclosed by the evidence, and in view of the ignorance and slow-mindedness of the defendant, cannot be held a confirmation of the marriage. He disaffirmed an essential part of the marriage relation as soon as he discovered the fraud and continuously and consistently persisted therein. The court also found that a permanent cure of her disease was improbable, and it has been held that where the menace from a disease is a continuing one there can be no condonation. Hooe v. Hooe, 122 Ky. 590, 92 S. W. 317, 5 L. R. A. n. s. 729; Ryder v. Ryder, 66 Vt. 158, 28 Atl. 1029; Williams v. Williams, 77 Ill. App. 229; Wilson v. Wilson, 16 R. I. 122, 13 Atl. 102.
By the Court. — Judgment affirmed.'